

CONSULTING AGREEMENT
 
This Consulting Agreement (this “Agreement”) is made as of March 7, 2007 by and
between Equicap, Inc., a Nevada corporation (the “Company”) and Fountainhead
Capital Partners Limited, an entity registered in Jersey (“FHCP”) (each a
“Party” and collectively referred to hereafter as the “Parties”).

 
WITNESSETH:


WHEREAS, the Company is pursuing a number of strategic options, including but
not limited to mergers, acquisitions, exchanges and other related types of
transactions (collectively “Strategic Options”).
 
WHEREAS, to facilitate pursuing the Strategic Options, Company has used the
services of FHCP to serve as the Company’s corporate strategic advisor on the
terms and for the services specified in this Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Parties, intending to be legally
bound, hereby agree in good faith as follows:
 
1.  Services. The services which FHCP has provided under this Agreement, include
the following:
 
(a)  FHCP to the extent it deems appropriate has familiarized itself with the
business, operations, financial condition and prospects of the Company;
 
(b)  FHCP has identified potential targets and transactions with which the
Company may pursue Strategic Options and related transactions and has assisted
in the evaluation of such potential transactions; and
 
(c)  FHCP has assisted the Company in preparing and analyzing a broad range of
other Strategic Options.
 
2.  Termination. Either Party may terminate this Agreement at anytime after the
Company has completed a transaction that qualifies as a Strategic Option. The
termination of the engagement will not entitle the Company to a return of any of
the consideration due and paid to FHCP pursuant to Section 3 of this Agreement.
 
3.  Consideration. In consideration for FHCP providing the services set forth in
Section 1 above, the Company will make a cash payment to FHCP in the amount of
$450,000 on the date first written above. Such consideration shall be deemed
fully-earned on the date of payment.
 
4.  Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:
 
 
 

--------------------------------------------------------------------------------

 
 
If to FHCP:
 
Fountainhead Capital Partners Limited
Portman House
Hue Street, St. Helier
Jersey JE4 5RP
Attention: Richard Breeze
         
If to the Company:
 
Equicap, Inc.
5528 Westcott Circle
Frederick, MD 21703
Attention: Thomas W. Colligan
 
Copy to:
Law Offices of Robert Diener
122 Ocean Park Boulevard
Suite 307
Santa Monica, California 90405
Facsimile: (310) 362-8887
Attention: Robert Diener



Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner herein set forth.


5.  Miscellaneous.
 
(a)  Entire Agreement. This Agreement constitutes the entire agreement among the
Parties and supersedes any prior understandings, agreements or representations
by or among the Parties, written or oral, with respect to the subject matter
hereof.
 
(b)  Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other party.
 
(c)  Counterparts and Facsimile Signature. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature.
 
(d)  Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(e)  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of New York. The prevailing party in
any action to enforce this Agreement shall be entitled to recover its costs and
expenses related to such action, including reasonable attorneys’ fees.
 
 
2

--------------------------------------------------------------------------------

 
 
(f)  Amendments and Waivers. The Parties may mutually amend any provision of
this Agreement at any time. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Parties. No
waiver of any right or remedy hereunder shall be valid unless the same shall be
in writing and signed by the party giving such waiver. No waiver by any party
with respect to any default, misrepresentation or breach of warranty or covenant
hereunder shall be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.
 
(g)  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.
 
(h)  Construction. The language used in this Agreement shall be deemed to be the
language chosen by the Parties to express their mutual intent, and no rule of
strict construction shall be applied against any party. Any reference to any
federal, state, local or foreign statute or law shall be deemed also to refer to
all rules and regulations promulgated thereunder, unless the context requires
otherwise.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as an
instrument under seal as of the date first written above.
 

Fountainhead Capital Partners Limited   Equicap, Inc.                 By:   By:
 

--------------------------------------------------------------------------------

Name: Robert L. B. Diener
Title: Attorney-in-Fact
   

--------------------------------------------------------------------------------

Name: Thomas W. Colligan
Title: President

 
 
3

--------------------------------------------------------------------------------

 
 